

MIDSOUTH BANCORP, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT


THIS AGREEMENT, is made between MIDSOUTH BANCORP, INC. (“MidSouth”) and
____________ (the “Participant”) as of the Grant Date (as defined below).
 
WHEREAS, MidSouth has adopted and maintains the 2007 Omnibus Incentive
Compensation Plan (as amended and restated effective May 23, 2012) (the “Plan”)
to provide certain key persons, on whose initiative and efforts the successful
conduct of the business of MidSouth depends, with incentives to: (a) enter into
and remain in the service of MidSouth, (b) acquire a proprietary interest in the
success of MidSouth, (c) maximize their performance and (d) enhance the
long-term performance of MidSouth;
 
WHEREAS, the Plan provides that the Compensation Committee of the Board of
Directors of MidSouth (the “Committee”) shall administer the Plan and determine
the key persons to whom awards shall be granted and the amount, type and terms
of such awards; and
 
WHEREAS, the Committee has determined that the purposes of the Plan would be
furthered by granting the Participant an award under the Plan as set forth in
this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
 
1.Grant of Performance-Based Restricted Stock Units.  Pursuant to, and subject
to, the terms and conditions set forth in this Agreement and in the Plan, the
Committee hereby grants to the Participant the number of performance-based
restricted stock units set forth on Exhibit A as more particularly described
herein (each, an “RSU”). Upon satisfaction of the Performance Objectives set
forth on Exhibit A, or as otherwise provided herein, the RSUs shall become
vested and payable, and each RSU will entitle the Participant to receive upon
settlement one share of MidSouth’s Common Stock with respect to each RSU that
becomes vested and payable under the terms and conditions of this Agreement,
which shares of MidSouth’s Common Stock (the “Restricted Stock”) shall be
nontransferable and subject to a substantial risk of forfeiture unless and until
such Restricted Stock becomes vested and nonforfeitable under the terms and
conditions set forth below.


2.    Grant Date.  The Grant Date of the RSUs is _________ __, 20__.
 
3.    Incorporation of Plan.  All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein.  If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Committee, shall
govern.  Except as otherwise provided herein, all capitalized terms used herein
shall have the meaning given to such terms in the Plan.


4.    Terms of the RSUs. The RSUs are subject to the following terms and
conditions:


(a)    Vesting of RSUs


(i)    Except as otherwise provided below, the RSUs shall be considered
“performance-based” and shall become vested and payable as of the date after the


30867675

--------------------------------------------------------------------------------




completion of the Measurement Period that the Committee certifies achievement,
if any, of the Performance Objectives (the “RSUs Determination Date”) with
respect to that number of RSUs set forth on Exhibit A that correlates to the
level of the Performance Objectives achieved, if any, as set forth on Exhibit A,
as determined by the Committee in its sole discretion, provided the Participant
has been continuously employed by, or providing services to, MidSouth or any of
its subsidiaries from the Grant Date until the RSUs Determination Date.
Notwithstanding any other provision of this Agreement, none of the RSUs shall
become vested and payable if the Performance Objectives set forth on Exhibit A
are not achieved as of the RSUs Determination Date.


(ii)    Except as otherwise set forth herein, if the Participant ceases to be
employed by MidSouth or any of its subsidiaries for any reason prior to the RSUs
Determination Date (including due to Participant’s death, disability or
retirement), all RSUs that are not then vested and payable shall be forfeited
without any payment whatsoever to the Participant. For purposes of this
Agreement, the Participant will be deemed to have terminated employment as of
his or her last day of active work for MidSouth and its subsidiaries; provided,
however that the Participant shall be deemed to be actively at work during any
period the Participant is on approved medical leave or during any protected
reemployment period applicable to military leave or otherwise.


(iii)    In the event of the occurrence of a Change of Control, as defined in
Article 12 of the Plan, as in effect on the date of such occurrence, prior to
the end of the Measurement Period, the RSUs shall become vested and payable on
the date of such Change in Control as if the target level of the Performance
Objectives was achieved, provided the Participant has been continuously employed
by, or providing services to, MidSouth or any of its subsidiaries from the Grant
Date until the date of the Change in Control. In the event of the occurrence of
such a Change of Control after the Measurement Period and before the RSUs
Determination Date, the RSUs shall become vested and payable on the date of such
Change in Control based on the level of the Performance Objectives achieved for
the Measurement Period, provided the Participant has been continuously employed
by, or providing services to, MidSouth or any of its subsidiaries from the Grant
Date until the date of the Change in Control.


(b)    No Rights as a Shareholder. Before the RSUs become vested and payable and
settled in Restricted Stock, the Participant will not have any rights of a
shareholder with respect to the underlying Common Stock and will not have any
right to receive dividends on or vote such shares of Common Stock.


(c)    Settlement of RSUs.


(i)    Committee Certification. As soon as practicable after the completion of
the Measurement Period, the Committee will determine to what extent, if any,
that the Performance Objectives have been achieved and the resulting number, if
any, of RSUs that have vested and become payable as of the RSUs Determination
Date. The Committee’s determination shall be set forth in writing, as part of
the minutes of a meeting of the Committee, by unanimous consent or otherwise.
Notwithstanding the preceding sentences, a written determination of the
Committee shall not be required in


30867675

--------------------------------------------------------------------------------




the case of Performance Shares that are earned pursuant to the provisions of
Section 4(a)(iii).


(ii)    Issuance of Restricted Stock. As soon as practicable and no later than
thirty (30) days after RSUs Determination Date, MidSouth shall issue shares of
Restricted Stock under the Plan in settlement of the RSUs, if any, that have
become vested and payable as of the RSU Settlement Date, and such shares of
Restricted Stock shall otherwise be subject to the terms of Section 5. If the
RSUs become vested and payable as of a Change in Control pursuant to the
provisions of Section 4(a)(iii), however, the shares of Restricted Stock shall
be issued to the Participant on the date of such Change in Control, and such
shares of Restricted Stock shall be vested and nonforfeitable in full on the
date of such Change in Control.


5.    Terms of the Restricted Stock. The shares of Restricted Stock, if any,
issued in settlement of the vested RSUs are subject to the following terms and
conditions:


(a)    Vesting of Restricted Stock.
 
(i)    Except as provided for in Section 5(a)(ii) and 5(a)(iii) hereof, the
Restricted Stock shall become vested and nonforfeitable at the time set forth on
Exhibit A (the “Final Vesting Date”), provided the Participant has been
continuously employed by, or providing services to, MidSouth or any of its
subsidiaries from the Date of Grant until such Final Vesting Date.


(ii)     In the event of the occurrence of a Change of Control, as defined in
Article 12 of the Plan, as in effect on the date of such occurrence, after the
RSUs Determination Date and prior to the Final Vesting Date, the Restricted
Stock shall become vested and nonforfeitable in full on the date of such Change
in Control, provided the Participant has been continuously employed by, or
providing services to, MidSouth or any of its subsidiaries from the Grant Date
until the date of the Change in Control.


(iii)    In the event of the termination of Participant’s employment by reason
of the Participant’s death, disability or retirement (only if such retirement is
approved in advance by the Committee and deemed to vest the Restricted Stock),
after the RSUs Determination Date and prior to the Final Vesting Date, the
Restricted Stock shall become vested and nonforfeitable in full upon termination
of the Participant’s employment. For purposes of this Agreement, any
determination of a Participant’s disability shall be made in the sole and
absolute discretion of the Committee.


(iv)    Except as otherwise set forth herein, if the Participant ceases to be
employed by MidSouth or any of its subsidiaries for any reason, all shares of
Restricted Stock that are not then vested shall be forfeited without any payment
whatsoever to the Participant. For purposes of this Agreement, the Participant
will be deemed to have terminated employment as of his or her last day of active
work for MidSouth and its subsidiaries; provided, however that the Participant
shall be deemed to be actively at work during any period the Participant is on
approved medical leave or during any protected reemployment period applicable to
military leave or otherwise.


30867675

--------------------------------------------------------------------------------






 
(b)    Rights as a Shareholder. While the shares of Restricted Stock remain
subject to forfeiture in accordance with this Agreement, the Participant will
have all rights of a shareholder with respect to the Restricted Stock upon its
issuance in settlement of the RSUs, including the right to receive dividends (as
described herein) and vote the shares; provided, however, that during such
period (i) Participant may not sell, transfer, pledge, exchange, hypothecate or
otherwise dispose of the shares as set forth in Section 6 and (ii) MidSouth (or
a custodian selected by MidSouth) shall retain custody of any certificates
evidencing the shares of Restricted Stock. In lieu of retaining custody of any
certificates evidencing the Restricted Stock, the shares of Restricted Stock
granted under this Agreement, may, in MidSouth’s discretion, be held in escrow
by MidSouth or reflected in MidSouth’s books and records, until Participant’s
interest in such shares becomes vested and nonforfeitable. With respect to any
Restricted Stock forfeited under this Agreement, Participant does hereby
irrevocably constitute and appoint the Secretary of MidSouth or any successor
Secretary of MidSouth (the “Secretary”) as his or her attorney to transfer the
forfeited shares of Restricted Stock on the books of MidSouth with full power of
substitution in the premises. The Secretary shall use such authority to cancel
any shares of Restricted Stock that are forfeited under this Agreement. The
Participant will be entitled to receive any dividends payable on the Restricted
Stock provided the Participant has been continuously employed by, or providing
services to, MidSouth or any of its subsidiaries from the issuance of the
Restricted Stock until the record date of the dividends and provided the payment
date of the dividends is no later than the 15th day of the third month following
the end of the calendar year in which the record date occurs. The right to
receive dividends on the Restricted Stock shall be treated as a separate right
for purposes of Section 409A of the Code.


6.    Restrictions on Transferability. Neither the RSUs nor the Restricted Stock
are transferable until the Restricted Stock is issued and becomes vested and
nonforfeitable in full. If Restricted Stock is issued in settlement of a vested
RSU, until the Restricted Stock vests and becomes nonforfeitable in accordance
with Section 5(a), the Participant shall not transfer the Participant’s rights
to such share of Restricted Stock or to any rights related thereto. Any attempt
to transfer unvested RSUs or shares of Restricted Stock or any rights related
thereto, whether by transfer, pledge, hypothecation or otherwise and whether
voluntary or involuntary, by operation of law or otherwise, shall not vest the
transferee with any interest or right in or with respect to such RSUs or shares
of Restricted Stock or such related rights except as specified in the Plan.
 
7.    Withholding. The Participant shall be responsible for satisfying all
applicable income and employment tax withholding obligations with respect to the
vesting and payment of the RSUs and the vesting of any Restricted Stock granted
pursuant to this Agreement, which obligations may be satisfied in accordance
with Section 11.7 of the Plan. If the Participant does not satisfy his or her
withholding obligations as required by applicable law, MidSouth shall withhold
the amount from any payments MidSouth makes to the Participant necessary to
satisfy such obligations or take such other actions including but not limited to
withholding delivery of any certificates relating to any shares of Common Stock
to be delivered hereunder.
 
8.    Right of Discharge Preserved. Nothing in this Agreement shall confer upon
the Participant the right to continue in the employ or other service of MidSouth
or any of its subsidiaries, or affect any right which MidSouth or any of its
subsidiaries may have to terminate such employment or service.


30867675

--------------------------------------------------------------------------------






 9.    Integration.  This Agreement contains the entire understanding of the
parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement, including, without limitation, the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.


10.    Section 409A. Notwithstanding any other provision of this Agreement, it
is intended that payments hereunder will not be considered deferred compensation
within the meaning of Section 409A of the Code. For purposes of this Agreement,
all rights to payments hereunder shall be treated as rights to receive a series
of separate payments and benefits to the fullest extent allowed by Section 409A
of the Code. Payments hereunder are intended to satisfy the exemption from
Section 409A of the Code for short-term deferrals and/or restricted stock. For
purposes of this Agreement, any action taken hereunder shall be undertaken in a
manner that will not negatively affect the exempt status of the RSUs or
Restricted Stock unless such action otherwise complies with Section 409A of the
Code to the extent necessary to avoid noncompliance. Notwithstanding the
preceding, neither MidSouth nor any affiliate shall be liable to the Participant
or any other person if the IRS or any court or other authority having
jurisdiction over such matter determines for any reason that any payments
hereunder are subject to taxes, penalties or interest as a result of failing to
be exempt from, or comply with, Section 409A of the Code.
 
11.    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
12.    Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Louisiana, without regard
to the provisions governing conflict of laws.


13.    Limitation on Rights; No Right to Future Grants; Extraordinary Item.  By
entering into this Agreement and accepting the award, Participant acknowledges
that: (i) Participant's participation in the Plan is voluntary; (ii) the value
of the award is an extraordinary item which is outside the scope of any
employment contract with Participant; (iii) the award is not part of normal or
expected compensation for any purpose, including without limitation for
calculating any benefits, severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments, and Participant will not be entitled to
compensation or damages as a consequence of Participant's forfeiture of any
unvested portion of the award as a result of Participant's Termination of
Service with MidSouth or any subsidiary for any reason; and (iv) in the event
that Participant is not a direct employee of MidSouth or any subsidiary, the
grant of the award will not be interpreted to form an employment relationship
with MidSouth or any subsidiary and the grant of the award will not be
interpreted to form an employment contract with the Participant's employer,
MidSouth or any subsidiary. MidSouth shall be under no obligation whatsoever to
advise the Participant of the existence, maturity or termination of any of
Participant's rights hereunder and Participant shall be responsible for
familiarizing himself or herself with all matters contained herein and in the
Plan which may affect any of Participant's rights or privileges hereunder.


14.    Participant Acknowledgment.  The Participant hereby acknowledges receipt
of a copy of the Plan.  The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the RSUs and the Restricted Stock shall be final and conclusive.


30867675

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, MidSouth has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that Participant has carefully
read and understands this Agreement and the Plan as of the day and year first
written above.




MIDSOUTH BANCORP, INC.
 


By:___________________________
Chairman of the Compensation Committee of the Board of Directors












ACCEPTED AND AGREED TO:


_______________________________


Participant
        




30867675

--------------------------------------------------------------------------------






EXHIBIT A
TO
MIDSOUTH BANCORP, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT






Participant Name:
________________________
 
 
Number of Performance-Based Restricted Stock Units:
________________________
 
 
Measurement Period:
________________________
 
 
Performance Objective for RSUs:


________________________
 
 
Vesting Schedule for Restricted Stock issued if Performance Objective is
Achieved and RSUs become vested:
________________________





30867675